Title: From George Washington to Colonel Daniel Morgan, 24 June 1778
From: Washington, George
To: Morgan, Daniel


                    
                        Sir.
                        Head Quarters 24th June 1778.Hopewell Township [N.J.]
                    
                    You are upon receipt of this, to take the most effectual means for gaining the enemys right flank, and giving them as much annoyance as possible in that quarter—Among the Militia annexed to your Corps, General Dickinson will take care that there are persons perfectly acquainted with the country and roads—so as to prevent every delay and danger which might arise from the want of intelligent guides. I am Sir Your most obedt Servt
                    
                        Go: Washington
                    
                